Case 4:20-cv-00651 Document 1-1 Filed on 02/19/20 in TXSD Page 1 of 30
7\ ty

———

l

| C perdi A
Case 4:20-cv-00651 Document 1-1 Filed on 02/19/20 in TXSD Page 2 of 30

(Rroerese WIE 2WI% 2920 )
. . Case 4:20-cv-00651 Document 1-1 Filed on 02/19/20 TKS Pane Sof 38
gcc, Texas Department of Criminal Justice OFFICE USE ONLY

OFFENDER ved: GUN 7 8

STEP 1 crirvancerorm |** aR % Ou ADS
a Grievance Code: | ad
Offender Name: _ 77 Ht cahes ¢ Lecell H AY oO # 2Ab3 et 2 Investigator ID Lol 0 1a

Unit: Y ACA Housing Assignment: A~ ~/4¢ Extension Date:
Unit where incident occurred: L ypc Fe. Date Retd to Offender: 11196 nae

 

 

 

 

 

You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when

appealing the results of a disciplina ye aa .
Who did you talk to (name, title)? f poy Sena ALS uagpehes wd, When? @ HE We
What was their response? _AWW-- ofl e)
What action was taken? _ Wort - -/Ulgny hocoyed a iaprrae ok by “efrd sft Udnobtag? - -.

State your Ae ance in the space provided. Please state who, what, when, where and the Cp pte, Ted if Ll nL e

 

 
 

  
 

oline Ceget aake fumrtez Uapthy by Zig 24,2605 Leal Z bueMenoaV 29

 

 

 

 

 

 

 

 

  
 

7 ilo] A Lorch, y
a abe. coh Ti tet

Wie ine Li ATE. esod open OS boy 2D
of a. SubvTnbiek sist of Aoriira Lin Aeclh lp Lesrs _
faried £0 Lieb teh an te & Yoa hy da eceg {l Liptay

os Linies Ped tng, ben dn bitiewing b Wining tes!

Lh en AO tp tat, fed RAL, Ly Achat ft 0 pntlpea, LAA
LneAetab Lee. Nivka. L signed caked, Lt gpno leo a Neutnd a,

 

 
 

 

i-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

Appendix F
 

 

 

 

) ol! 7 7A. K 7 ,

L ,

“hana fs de partied ag ADA eer
9- hier Leh cpr fia ed cror Siasga

Z, be cnn SLI
Op, wy , 7 T~ “

ivy Mowding & he

ie Co ~aced ied

  
  

Sy br — : 35

\ction so to oy your at of Mon

7s (2033). AOA I i
Fe bafit kal oa ~poCl Pern 0%) @rbveled free @)

 

nS he Wtcllon. ser with vost» lak em be,

> Dra Gas af Stqhs~ Acleg ade Henein pon, Mngyrey sets,
Aono synatues BS Ricca Catal Naw

)ffender Signature:

HA SAC

Date: Ob fis [201

 

 

drievance Response: " —

i

Your complaint has been noted however, there is no evidence to support your claim. Any safety
hazard concerning water on the floor is immediately cleaned up by food service and a wet floor

sign is used. No further action is warranted.

Date: 6/34

 

gnature Authority:

——

you are dissatisfied with the Step 1 response, you may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 day8 from the date of the Step 1 response.

ate the reason for appeal on the Step 2 Form.

2turned because: *Resubmit this form when the corrections are made.

J] 1. Grievable time period has expired.

] 2. Submission in excess of 1 every 7 days. *

]3. Originals not submitted: *

]4. Inappropriate/Excessive attachments. *

] 5. No documented attempt at informal resolution. *

| 6. No requested relief is stated. *

| 7. Malicious use of vulgar, indecent, or physically threatening language. *
| 8. The issue presented is not grievable.

| 9. Redundant. Refer to grievance #

 

| 10. Htegible/Incomprehensible. *
11. Inappropriate. *

i Printed Name/Signature:

 

iplicalion of the screening criteria for this grievance is not expected to adversely
fect the offender’s health.

:dical Signature Authority:

 

27 Back (Revised 1/-2019)

LS

 

 

OFFICE USE ONLY

Initial Submission UGI Initials:
Grievance #: 2
Screening Criteria Used:
Date Recd from Offender:
Date Returned to Offender:
2" Submission UGI Initials:
Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:
Date Returned to Offender:
3““Submission ‘ UGI Initials:
Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:

Date Returned to Offender:

 

 

Appendix F
Case 4:20-cv-00651 Document 1-1 Filed on 02/19/20 in IXSDR_Page 50f 30.
" OFFICE USE ONLY

‘ment of Criminal Tustice | Grievance #: PONZ505 32. ’

A a“ . NOY Yq 16 Gt : UGi Recd Date: AVG OA 9mig
% a0 ”»
| MS 8 TE e & we OFFENDER HG Recd Date: _. AUG 13 208

GRIEVANCE FORM Date Due Qe (2
Cffender Name: fy deal ort Dane i Ha Y TDCE # Zz GC 3GF 2. Grievance Code: _< s) a o-
_ PACA Housing Assignment: 4 — -/ RB Investigator IDE: X13 s se

at

Texas Depa

 

 

 

 

 

 

 

 

Unit where incident occurred: Aic& ; me Extension Date: Ne-%2-18
You must attach the completed Step | Grievance that has : ‘yy the Warden for your Siep 2 appeal to be
accepted. You may not appeal to Step 2 with a Step I that has: fn ‘unprocessed.

 

Give reason for appeal (Be Specific). lam dissatisfied with the response at Step 1 because, oF hae fl Df LOS. Jf Ze @

 

   
   

 

 

 

 

oe bom ty ve, naerben tral LE AAAIYY fg ee
fi;

p
(réatancé toyA ttn 7a LB fA Mee] FLAP Le é rl lef Levin iA oa The

 

 

 

 

 

 

 

 

 

 

 

 

 

ee _ . \

 

7

 

    

(-128 Front (Revised 11-207 0} YOUR SIGNATURE IS REQUIRED ON BACK GF THIS FORM (OVER)

Appendix G
Case 4:20-cv-00651 Document 1-1 Filed on 02/19/20 in TXSD Page 6 of 30: a

clilel (ahaa [soln ua Aaeprsh by Uren

 

hoo Ta. bediedlst inh tedleldy

 

 

 

 

 

 

Offender Signature: Lertet beul/ NA

Grievance Response:

PEAL3CHL vue _O7 [07/208

Your grievance has been investigated. This issue was appropriately addressed at the Step 1 level.
The appropriate signage is used, and safety hazards are cleaned up as soon as they are noted.
Proper procedures are being followed. No further action required.

J. Lopez, ARD 10/19/18

 

Signature Authority,

 

 

 

Returned hecause: “Keoudinit t this form when corrections are made.

4c

LJ

|

. Originals aot submitted. *

~~
i

aN

fnappropr inte *

 

Grievable time period has expired.

Llegibie/incomprehensibie.*

boas
Ta.
baad
to
ro
ts
ew
O
nd
' a
wee
BD
Beh
fb
a
ei
pe
°
Ce
w
ita)
yee
a
aD
+)
o
=}

cent, or physicatly th

Jul
ayy
re
aay
po
rom
oo
para
oO
as
we
Sot
on
eh
@
ty

rai
«
ieee
Ga
&
rem
o
3
a

 

[-128 Back (Revised 11-2010)

 

 

OFFICE USE ONLY

initial Submission CGG initials:
Date UGI Recd:

 

Date CGO Recd:
{check one} _ Screen ed Tnipreperty Submitted

Comments:

 

Date Retumed to Offender. _. .

ad Submission CGO lainials:

Date UGI Recd

 

 

Date CGC Reed

 

(check one} Screened lompraneriv Submitted

Comments:

 

Date Returned to Offender:

 

 

 

 

(check one) Screened Impraperty Submited
Commenis:
ate Returned to Offender:
Appendix G

 
 

Case 4:20-cv-00651 Document1-1 Filed on 02/19/20 it TXSD_—P
Texas Department of Criminal Justice OFFICE USE ONLY
Grievance #: ZO9 [% 5 272.

OFFENDER
H | ‘Ee an Date Received: JUN a7 AN 19
% I E 4 GRIEVANCE FORM petepree © gl AT / G

 

 

Grievance Code:

“"
Offender Name: Hau, her Nec meré 2(¢2o 72_ Investigator ID #: AAG

Unit: il = Housing Assigument: id - "DS 2. Extension Date:
Unit where incident occurred: Dlic a iN i Tt Date Retd to Offender: snaer, JUL O22

 

cs

 

 

 

 

You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when

 

 

appealing the results of a disciplinary hearing. .

Whi did you talk to (name, title)? ia Chor 3) | in ! VCS When? 0 ly -0O2-| CG
_ What was their response? _/- ly 0 - —— ,
. What action was taken? Wo OCG a +akel , TD UE + te2 / 6 KICVGQTE

 

 

©» your Ole 0) in space provided. Please state who, what, when, where and the disciplinary case number if appropriate

| I-201G_ Qnd at C&00 AA Presee tect

NU Ons tor Showers fo. Dhiley [eessi er Coy

Lb | ule i dk pr ROU 7 > Ougte (LLL Lies a Le;
KL p

  

| Ai PEPE
=) l “Tad ay LL. ils Kelpie Lett. Seppe

vital Sting Thy ee

 

 

 

 

 

Wi sD EA. SAU] Tes S Zi hid Sti wets, \NG H+ ILD)
NNW !seF UD ojib | tt ERPS CLL

AP Hi) pal {| Wh f yl
neve like. Lady dled ype’ — EME Li Der HO

wna [Mla Lit ft Diighiy! / ney "Wuse Me
AWOnsnentrs”” Wid Yul WGP) Ver PL WL
LEME Nhrd Vo iv? SKbiCb4iLg-~ lhe
t Ofelared Lalita. 3 Det Lilt IWle #) He
and. Les Were hae. ardtre? Neth) et pil. \dhene
Wigdt+ ale Let. bid ered Yria ted ped cht 1
y tad Ni KA a COn + det AH inless 443 CLL NL ir
i. TOM BD Wp nove Me. peter Léiligcke. Meuse.
CiMtiuse al US SIL. Wht MHA Wbd US fe Dirtta Siwy
got Sy Asked " whhed G0 Yais INMATE fb Siwer
oar fophiol Let Yuin War litte abhi t2 WE Sila
cy :

SIR ie.

 

 

 

 

 

 

 

 

 

nt ( t (Revised 11-2010) | YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

Appendix F_
  
 

 

.j ase Z se LA an -1 F AD 02/19/20 in TXSD “HA 8 of 30 _ ,
_ fF SOS TR ZEA A rrrcanece mem mre fname

Se ch Aico ee th 1 SS .
24 ition (Mee +o) Dien, ovond es L2Q
Adeuinsd Sab. Pinon | yor a Tse tLe

eee

ge

 

 

 

 

 

 

 

STEP Eee FS OP Mt at js toned te Side

Th Ansar olen Drrtoligs ithels Le baresiry er)
NO har er ee Ob [0642619 4

 
 

of Be ig Te: Bate:

 

 

Grievance Response:

Your grievance has been received and investigated. There was no evidence
found to substantiate your allegations against Sgt. Amerson and Lt. Daughtry. No
further action warranted at this time.

3.
“

 

Signature Authority: Date: F-61-°9

If yeu are dissatisfied with the Step 7 response, Yo you may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 days from the date of the Step 1 response.
State the reason for appeal on the Step 2 Form.

 

4
Returned because: *Resubmit this form when the corrections are made.

(J 1. Grievable time period has expired.

 

 

[] 2. Submission in excess of 1 every 7 days. * OFFICE USE ONLY
os . ‘ Initial Submission UGI Initials:
(13. Originals not submitted. *
: : Grievance #:
CO 4. Inappropriate/Excessive attachments. * 0 . i,
: ; . Screening Criteria Used:
[-] 5. No documented attempt at informal resolution. *

Date Reed from Offender:
["] 6. No requested relief is stated. *

.. . . . Date Returned to Offender:
(J 7. Malicious use of vulgar, indecent, or physically threatening language. * :
2™ Submission UGI Initials:

Grievance #:

 

Ci 8. The issue presented is not grievable.
[] 9. Redundant, Refer to grievance #
C] 10. Megible/Incomprehensible. *
©] 11. Inappropriate. *

 

Screening Criteria Used: _
Date Recd from Offender:

: Date Returned to Offender:
UGI Printed Name/Signature: : 3“Submission UGI Initials:

Grievance #:

 

Application of the screening criteria for thi§ grievance is not expected to adversely

S ing Criteria Used:
4ffect the offender’s health.. creening Snteria “se

Date Recd from Offender:
Medical Signature Authority: Date Returned to Offender:

 

 

 

 

“127 Back (Revised 11-2010) A dix F
ppendix
Case 4:20-cv-00651 Document 1-1 Filed on 02/19/20 in TXSD Page 9 of 30

NOV 19 ang

 

OFFICE USE ONLY '

Texas Department of Criminal Justice | Grievance » LOG AS ZL! 6

UGI Recd Date: _ JUL G3 208

STEP 2 OFFENDER HQ Recd Date: JUL 0 8 2018
oo GRIEVANCE FORM Date Due: - .

Offender Name: _ Hee heat Dd, Ht au TDCJ # aly 3 b +2 Grievance Code: !
Unit: Kate Housing Assignment: AA ~/{- 3 LY Investigator ID#: \ \ 56. +

4
Unit where incident occurred: KIA CE Extension Date: Dy

You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step 1 that has been returned unprocessed.

       
 
   

    

 

 

 

 

 

 

 

Give reason for appeal (Be Spey fic), lam dissatisfied with the response at Step 1 because...

   

 

HALL, Ltt Loa fpinab 20 tf Ol 7 27 ENMAAL A p ALLEN CAI mn AL oA ote 4 G A WIE,
Ly ad Lr 0 o oy/f f ae / ts 4 rT fA Le A fit) 44 ML fs ni i pA Y2, 4
4 é f ’ J rg 1,4 ff (j 2
1 Yt. Lrnglia gupn S11 daleg _birphy a $07 p basal tan
A «Of | horn, es J
MH Niynilad Wy 1 i / Wh AAibn Ld Ltn, LOPLONLD LAME

 

bod Lisitsd Leoragorle, inaTa aT

 

PN

J-128 Front (Revised 11-2016) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)
Appendix G
Case 4:20-cv-00651 Document 1-1 Filed on 02/19/20 in TXSD Page 10 of 30

 

, va

 

: | _— op
Offender Signature: X_ Le tod Uuctl Cen #ILSOZ2. pave. O 7 oz. f2ai9

Grievance Response: — ; (/ \

Your Step 2 grievance has been investigated by this office. There is
insufficient evidence to support your allegations of unprofessional conduct by
the staff named in your complaint. Staff conduct will continue to be
monitored to ensure professionalism and policy compliance. Based on the
information available at this time, no further action warranted.

sy

pee LD CUS KAT ates *_ SEP 2.7 2019

   

‘Signature Authority: __

 

 

 

Returned because: *Resubinit this form when corrections are made. . OFFICE. USE ONLY
Initial Submission CGO Initials:

[] 1. Grievable time period has expired. Date UGI Recd:
[] 2. Wegible/Incomprehensible.* Date CGO Recd:

(4 3. Originals not submitted. * (check one)___Sereened ____Improperly Submited

Oa inappropriate/Excessive attachments.*

 

Comments:
Date Retumed to Offender:

 

Oo 5, Malicious use of vulgar, indecent, or physically threatening language.| 2 Submission CGO Initials: _

1] 6. inappropriate.* . Date UGI Recd:
Date CGO Recd:

(check one) Screened Improperly Submitted

 

 

Comments:

CGO Staff Signature: Date Retumed to Offender: .
3™ Submission CGO initials:
Date UGI Recd:

Date CGO Recd:

(check one) Screened Improperly Submitted

 

 

 

Comments:

 

Date Returned to Offender:

 

 

1-128 Back (Revised 11-2010) Appendix G |
   

Case 4:20-cv-00651 Document 1-1 Filed-on 02/19/20 in
Texas Department of Criminai Justice

STEP 1

OFFENDER

GRIEVANCE FORM

Offender Name: Aled hort Da scell Aad TiC Helly SeEZ
Housing Assigament: » A-/{-3P
Lac ke bey

Unit: THE

Unit where incident occurred:

VCD
1s

of 20

 

 

7X

Ann
UgyrY -—— VI Oe

11
FFICE USE ONLY

Grievance # _ LOG YI29%

Date Reccived: JUN t j 1

oaepur DOD 19
QD

Grievaace Code:

a

investigators ID #:
Extension Date: _

Date Retd te Offender:

 

 

You must try to resoive your problem with a staff member before you submit a formal complaint, The only exception is when

of a disciplinary hearing.

2-bf Lp

appealing the resulis
Who did you talk to (name, title)?

What was their response? Myo
Lyng

Lp Stiarliles , SBF

What action was taken?

State your grievance in the space provided. P

When? _& lit [20/€

Please state! who, what, ‘when, where and the disciplinary case number if appropriate

 

 

 

 

 

On Li 27 212819, @ often Vigna BLL fire At Chat S119 a LEU Line.
si 8a) Prt. AG GO zie be ha Et. t be Ay Mid); [Bom Ledeat te. hg a oS ALL SO
+ aie Theres Behe, taller Ure La a La ALY ners Ly LBL. Ot tet ¢ Abele, DHE
chant Lite. Ab, Fo L; Ln
A Fag i KE Leak Mea. oh, 3 Le A Lis. teclab, ba seagdin, VS

LL Bs. “e i dit hove i Lid L

#< PD UTP

MO. Sed

Poh “Rife! Ahlen act . “Ch

 

Niger pth: ! ipnterg D of:

/
Wine. LAGE tater, A a f ores yy 7
a @ ff
Lilet dehy A y

LY

Lieb bine

Wha, Th oh, (nthe
yet _ ft ade L

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I-127 Front (Revised 11-2010)

YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM

(OVER)

Appendix F
And Lhe
Lib ee f VX

Lt glad elit A by, Ae ‘~ e PLENI 2 LAE

    
 

 

F L Blac. fo Bilan 733 Stisiog ® £O

 

 

 

 

 

  

—— A
iffender Signature: Le dot my

 

 

 

 

rrievance Response:

There is no documentation to support said allegations toward staff member. If you have any medical issues
submit a sick call, no further action warranted.

ignature Authority: {gs She

Date: GPS _

‘you are dissatisfied with thé St ‘Step 1 response, } you may submit a Step 2 (1-128) to the Unit Gri ievance Investigator within 15 days from the date of the Step 1 response.

tate the reason for appeal on the Step 2 Form.
eturned because:
‘] 1. Grievable time period has expired.

"] 2. Submission in excess of 1 every 7 days.
‘] 3. Originals not submitted. *

‘] 4. Inappropriate/Excessive attachments. *

*Resubmit this form when the corrections are made.

co

7] 5. No documented attempt at informal resolution. *

16. No requested relief is stated. *°

"] 7. Malicious use of vulgar, indecent, or physically threatening language. *

"] 8. The issue presented is not grievable.
19. Redundant, Refer to grievance #
"] 10. Mlegible/Incomprehensible. *
"] 11. Inappropriate. * .

‘GI Printed Name/Signature: -

pplication of the screening criteria for this grievance iy not expected to adversely

ffect the offender’s health.

ledical Signature Authority:

 

 

127 Back (Revised 11-2019)

 

OFFICE USE ONLY

Initial Submission UGI Initials: ~

Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:

Date Returned to Offender:
2™ Submission UGI Initials:

Grievance #:

 

Screening Criteria Used:
Date Recd trom Offender:
Date Returned to Offender:
3*Submission UGI Initials:
Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:

Date Returned to Offender:

 

 

Appendix F
- Case 4:20-cv- “00651 Document 1-1 Filed on 02/19/20 in TXSD. Page 13 of 30 ~

 

 

 

 

 

 

 

 

 

 

 

OV 19 ang
OFFICE USE ONLY *,
Texas Department of Criminal Justice | Grievance #: 22GI4ET29G >
UGI Reed Date GET AF gy
STEP 2 OFFENDER | jonecipae OCT 10 2019
GRIEVANCEFORM |. [[-al

Offender Name: Ake oa en t Dera ( Hal TDCJ # a 63 (ot Z Grievance Code: OY)
Unit: A A Ck Housing Assignment: A- / -3H° Investigator ID#:
Unit where incident occurred: Pact lh Extension Date:

 

 

You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step | that has been returned unprocessed.

 

Give reason for appeal (Be Specific). Iam msc with the response at Step 1 because.. See # 20! VIF 2293 (POopNeR
Len, p oe 4 n

an file! ii add I OF pyeeti ca ‘ MEL {~~ AA LY LNAI Se Lr inks ”. MPL Lith FLEA RNLI A

j ‘ ; ,
Ly Busts Orb. if AA SLittim~-~ "y hohoriwn ta. b Ke pbeahi he, Andee

i ¥F é, elt, a
bn, Cambunin WA doe Lhd Ghtbree Qizalong LLG doc ne J ~~

7

wre He potertein webrdr Ab tpoyicn dteudan. tho tera te Lirbactfeon
<4 hd A k , Ay) Abtrz7_fNAciszg 24 Ly Thiwvea, wD. blue Sherg tes Wesel
the fer hrdiy Ah , U Let, Ag hen

 

 

ne Op Sf f
(ALCD Ib EL f JDPPCCA. SY C1944 Lad

 

 

 

trail, yous 2rpltyees ett, sy Lied
bn id abigail Ay Co ahold Srforrcition Dhak
Lo ahinddn d Av aicthe Zp dyn aitoe o Sct ew
Oh bbw Wrsdleee tm fide Lb peady oy Melisa Anbiog Lid b

Ld Leb Miwon (aese rap Ll / itt TAs Ze fb LW Leen 1Q7 op Lith, LOBE

9 f p f ff oi of,
“A hayprdAl LAA LAA L Ag, v} Oo, (A (Ace Ate | AN prvbon, 4 The. CGAL Lp

 

 

 

 

 

 

 

gp / J
1-1 Lag LD BAMID Sp dF Atte 4 j AAW ger 7
L
J-128 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

Appendix G
Case 4:20-cv-00651 Document 1-1 Filed on 02/19/20 in TXSD Page 14 of 30

 

 

 

 

 

 

Offender Signature: Hadadual? Matyi ol 3 TA Date:_/ o JL 0 Zz WO / 9

Grievance Response:

ee ee ee te

‘eview of the Step 2 medical grievance has. been completed regarding your request to be transferred to a unit with staff who are trained to
late to transgender people. You also complained of a named staff member who you stated spoke to you in a rude manner on 6/17/2019 and
wuted™* you as transgender, which violated your privacy.

. +
ep 2 medical grievance agrees with the findings and response from Step 1. No documentation was found in your electronic health records
HR) of the event you stated occurred on 6/17/2019 at the Pili Window.- The aliegations of misconduct or reprisal by staff will be investigated .
id, even if substantiated, is privileged information and will not be revealed to the grievant. Please note, medical transfers are determined by
.e health care provider based on whether an offender's medical needs can be met at the current facility. The provider submits a request when
is determined your medical needs cannot be met at your unit of assignment (UA). Health services staff and Classification review the request,
owever, the final decision to transfer an offender is made by Classification.

ocumentation indicates since the time the Step 1 medical grievance was answered, you have continued to be seenin. accordance with =
orrectional Managed Health Care Policy E-37.1. If you feel your situation has changed to warrant further evaluation, you are advised to submit
Sick Call Request (SCR) to the riedical department: The review of the dociimeritatiah ihdicatés that jou did not attetipt infornial resalution.
our. facility has an Informal Complaints Process i in place per Correctional Managed. Health Care. Policy.A-12.1,.AttachmentA,. HSA-34.. {nthe ..

Jture,-you must first, attempt | resolution through this process.

 

 

A RT SET UTA Meh LL SS PEE TORI eS Te

 

$9 See Eero:

 

PE Ae RT I Le TTI EG a ee RF RAL ERO EEN CT

STEP II MEDICAL GRIEVANCE PROGRAM LE.
Date: & LL, Lo

 

OFFICE OF PROFESSIONAL STANDARDS

 

Signature Authority:

 

 

 

 

 

 

 
 
  
 

 

Returned because: *Resubmit this form when corrections are made. OFFICE USE ONLY
Initial Submission CGO Initials:
X 1. Grievable time period has expired. Date UGI Reed:
Xl 2. Megible/Incomprehensible.* Date CGO Reed:
3. Originals not submitted. * (check one)___ Screened __ Improperly Submitted
Comments:
XM 4. Inappropriate/Excessive attachments.* Date Retumed to Offender:
X{ 5. Malicious use of vulgar, indecent; or physically threatening Ianguage.- |--2"'Submission - ~~ --- ---- CGO Initials:___-_—_
6. Imappropriate.* ----.---— 60 = se ie ee te Date UGI Reed: - = -
Date CGO Reed:
eee eee — ~~" [ “(checkone)__ Screened “Improperly Submitted
mo pe aes ee ee nm ae - ee ee. ee _ _ _ ~ Comments: - ce tee ee ee re ee
- wn ee ne - |. Date. Returned to Offender:
3" Submission CGO Initials: —
neat neti maa nina nee anngmaneim man oe enter ae [> Bate IGE Redes soe sesso sue news em aseuenain it
Date CGO Reed:
pwHeEnd gorrectong wen

 

 

 

 

 

 

 

 

 

 

 

 

  
 

_ Appendix: G.

fron oy ssutapiiees

 

 
  
 

Case 4:20-cv-00651 Document 1-1 _Filed_on 02/19/20 | TXSUGFRICE USE-ONLY

Texas Department of Criminal! Justice
Grievance PLIF II 223) “|
APR 23 2018

OIA
. Grievance Code: _ 4 ;
On AL. TDCI # AG3 btz Investigator ID #:
Unit: LAGE Housing Assignment: A -/-38 Extension Date: h = a ( Y
Unit where incident occurred: - 2, Ack. Unit Date Retd to Offenderg!!i_ 1% 7Ni4

OFFENDER
STEP i GRIF VANCE FORM Date Received:

Date Due:

         
 
 

 

 

 

 

You must try to resolve your problem with a staif member before you submit a formal complaint. The only exccption is when
appealing the results of a disciplinary hearing.

7 e f
Who did you talk to (name, title)? <2 +60 Le lAsilice Mere SMieahlig When?. ZOl
What was their response? Are, 2 = 3 Lawallly Abceire an dleagae ;
What ection was taken? Nat $20 albch, Pips ch 77
_ OL Te
“Fit ma how ce

a eer : :
where and the disciplinary case number if appropriate
¢ Z oF yf f/ ?, y

 

   
 
 

State your

 

. . ‘ Vv
ance in the space provided. Please state who, what, when,
g ff

   

       
   
 

 

 

f tad P-' CAtec, ho
Dad ie (hi Cenk, J M94 G, hire tin) ewAa le l§Be c “4 k-e- LI rt25
wne,_,<f) Aft; fj: -- SV JZ
Pp SLO 2G at 6161 AN Laatel Cb, Gren ghed lDL

aimet 0 Ge Lf 4 LMU VI 2 ‘ Ly £0 a 2) Betty) on Z ‘7 the
Sait LE Ae Pn haydOndro LL eet Wei so Liet~

LD) AAW Loti’ her Gi ay: LO hun Ustva Re tf. Yhre LS
ot 2) Or dt Gor, app 722 2019 / f/
AG 1? Ws r ,

   

FE
2

  
 
 
 
     

  
 

   

 

 

TAL SL dBA EEO e p20 C, Alt Ad Adlen GAtiin Ne i
A fn ra / ? é
CPS Win, Lb MI Aw een AML AE] 4 oz.
2d wT og, 1. Pévin 6) LNADMLOYA LZ
A Akon oF; log

ay (} ry? eX Li i

A cE ont Let 2, ; dak bat Wy btlen failideg,
LTA Og DA NIZE | xp Z FF, OS

arn tn The. AY r. At’, Sxbmer, Mt la Me. LES) (a7

hea by Micnaahllan Adore Ag Aa Liligea ro 0 1 Mh U

s0n7 7? YY

 

 

 

 

yy A r D “ x a
fin, I\G 672 et) nail ; f-4 oe / é CL od y’ AL L-]
y Of APR 2? 2019
1-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

Appendix F
Case 4:20-cv- “00651 Document 1-1 Filed on 02/19/20 in TXSD Page 16 of 30

 

 

 

 

Oifeuder Signature: J

 

 

 

 

Grievance Response: a ms - v-

      

Signature Authority: KShlow

 

am

; - | - Date: bh

If you are dissatisfied with the Step i response, you may submit a Step 2 (7-128) to the Unit Grievance Investigator within 15 days from the date of tie Step 1 response.

State the reason for appeal! on the Step 2 Ferm.

 

Returned because: + Resubmit this form: when the corrections are made.

f"] 1. Grievable time period has expired.
(722. Submission in excess of tev every 7 days. *
rj3. Originals got submitted. *
- APR i? me

. Inappropriate/Excessive attactithents, *

 

. No documented attempt at informal resolution. *
f_16. No requested relief is stated. *
17. Malicious use of vulgar, indecent, or ir physically threatening language. *
P18. The issue presented | is not grie vabie. re

9. Redundant, Refer to grievance #
r (0. Iliegible/Incomprebensible. * ©

  

{"j 1J. Inappropriate. *
UGI Printed Name/Signature:

Application of the screening criteria fer this grievance is not expected to adversely
Affect the sffender’s health. -

Medical Signature Authority:

 

1-127 Back (Revised 11-2010) -

 

. Grievance #:

Date Recd from Offender: _ ‘APR / ? 7019
- Date Returned to Ottenier APR“? ? 7018 :

2°4Submission

“Date Récd from Offender:

* Date Recd from Offender:

 

   

OFFICE USE ONLY

Initial Submission UGH Initials:
UF Lee
ON!

Screening Criteria Used:

"UGH Initials:
Grievance #:

 

Screening Criteria Used:

Date Returned to Offender:
3*Submissicn UGI Initials:

Grievance #:

 

Screening. Criteria Used: z

Date Returned ta Offender:

 

 

Appendix F
Case 4:20-cv-00651 Document 1-1 Filed on 02/19/20 in TXSD_ Page 17: of 30

 

 

U6 2 ane OFFICE USE ONLY
Texas Department of Criminal Justice | crievance#:_p20IG [12 37
UGI Recd Date: —fl 19
STEP 2 OFFENDER | soncanee (UL22 2018
GRIEVANCE FORM | fg:

   

Offender Name: L Lex boar ». i AY TDCI # alo FL Grievance Code: y
Unit: PRCA Housing Assignment: AL ~{~-5 g Investigator ID#: IC 35 2

Unit where incident occurred: A Extension Date:

 

 

 

 

You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step 1 that has been returned unprocessed.

 

 

 

 

 

   
   
    
   
  
   

YE df LIC ERGY] tepgart Z Fe YA KA) Li aJ (ly A
a
m ‘ i}
OPFN_* ba A ALUM 2d Open hm sty th Wy MEA LAL

pe Ain te ghitalrs fry WE MAtien Le. Ydeay
f

 

 

(ALS ASN A NAN
i Pf, Ce

hhiy ESOL “fr AAATNAALA AD

 

 

[fee 2 Bet LAVA fu Aff LAN LE pple

Ligh dace “ahi. AE ed de wh .

 

 

 

1-128 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

Appendix G
Case 4:20-cv-00651 Document 1-1 Filed on 02/19/20 in TXSD Page 18 of 30°

 
 
  

 

5
Ce [urls He detie ade Ta it Te

  

 

 

 

 

 

 

 

 

* : 2
fs , ;
“ signe ester Leal Pers , FLO36 72 pate: () 7 [ 62/209
ow
Grievance Response: "

\ review of your Step 2 medical grievance was completed about being denied access to the pill window and was not given the opportunity to g
a re . . . . . . .

hack Jater on 04/10/2019. Your action requested was for an investigation and get your medications in the morning (AM).

An appellate review of the Step 2 medical grievance and electronic health records (EHR) indicates you were given appropriate information in tt
ton t medical grievance response. Upon further investigation, you were prescribed Ranitidine medication by the provider on 04/10/2019. The
statement provided does not support the name nurse having any contact with you on 04/10/2019.

You are advised to continue to go to the pill window to receive-your medication as prescribed by the provider. According to CMHC Poliey A-01.
Actes to Care, you have been provided access to health care services for your medical coficéris. Pléasé submit @'SCR to Medical if you feel yor
situation needs further-evaluation..No further action.is warranted at this.time through the grievance process... _ .

ute uate == =“ STEP IP MEDICAL GRIEVANCE PROGRAM o-oo ori ee ee
sane -OFFICE-OF PROFESSIONAL STANDARDS. —- as

   

    

 

 

 

 

 

 

 

 
  
   

 

“ "°° “TDG HEALTH SERVICES DIVISION =e
% “« : Ns i 7 , |
Signature Authority: ; Date: “Lf De Z Ue f |
5 7 —
Returned because: *Resubmit this form when corrections are made. OFFICE USE ONLY
Initial Submission CGO Initials:
C1 1. Grievable time period has expired. Date UGI Recd:
' [) 2. Megible/Incomprehensible.* Date CGO Reed:
Ol 3. Originals not sub mitted. * (check one)___ Screened _ Improperly Submitted -
. 5 , . + Comments:
Inappropriate/Excessive attachments. Date Retmed to Offender
.. Malicious use of-vuigar, indecent, or physically threatening language.| 2°! Submission -- .--.. --- -- --CGO Initials: -- ~ _- -
oy - Date UGI Recd:
. Inappropriate.* =m ne ef ES errr
Date CGO Recd:

 

‘

oe ef heck one) “Screened __Improperly Submitted
-Comments:- Hn a ee em ee ee ee rm ee

 

 

 

census. .. « |.DateRetumedto Offender:
3" Submission CGO Initials:

   
  

Date CGO Recd:

te he,

  

 

 
   

 

 

 

sbhe diege merc a les pagtce
ck .
f Revised 11201 0)y. an asia»
, :

 
Cdse 4:20-cv-00651 Document 1-1 Filed on 02/19/20 in-TXSD_Page 19-0f 30
Texas Departinent of Criminal Justice OFFICE USE ONLY

Grievance #: > |
OFFENDER | 207000703) SEP 0 20 ;

STEP 1 GRIEVANCE FORM |" ALG

 

 

Date Due: | O

Grievance Code: '

Offender Name: Heabert Daadel| Hag TDCI #L6 BOF 2. Investigator 1D #:
Unit: PAR Housing Assignment: 4-—1- 3F Extension Date:

Unit where incident cecurred: ALi le. Date Retd to Gffender: “oe 1 ai 22 2

 

 

 

 

 

 

 

 

Ss

You must try toe resolve your problem with a staff\member before you submit a formal complaint. The only exception is when
appealing the results of a disciplinary hearing. F Unc aye SUtasy)

Who did you talk to (name, title)? _ Ah, & Ble. Sao me. When? OF {2% [20 |¢ _
What was their response? _~zizew’-Saed fa Bebe it

What action was taken? _ AYA

 
 

 

 

State your grievance in ie space rovided. Piease state who, what, when, where and the disciplinar ‘ case number if appropriate
3 & DB

   
   

 

 

i] o/ J, AEA SA Tick LSAHAVVAAE GT lis get OF 2b Dune LE KEI 2 A Le,
J / y A « gp. ¢ y Vy fi,
ihn de Ad) Fone GRO fife CA LAL UTP Zl. DSN TA Le a de etd. OTH MAE CEA CAIN
3
O16] Wht. Pt in Ott ach Ly L tgs Ap Spite etitegtle (stood hone,
g * A ¢ 9° s a i
Grit? Yee Kiecele ETA. Kab 0 As dor 7 SEP ESE cts SAN NI Aeee. (ACEP h dyed O Lut DLEnL.
“ff Q, 4 ; , Y. 9 J i) ” £
feet han —Hitendg. Le Lla» [leirttea. judy ichkor! tu] Dil Ladd. 4
i 2 4 ~*~ 7 , ff —H 9 sé Q f
UA Dre 1A. beta dirn Shs bt iitee FOAM CAMIOE. Ay Erg ht fw" Altera ff Addit Hg

{? f ¢ . 3 Pa
YY aw 4 J 4 L forbs 2
STA hn ad. Absit Dx g Mesa St eth abv Mkt Ak Veta) flit, DVR Eck 2 Pit er 7 KK

 

 

 

. g 4 é
MAJA. rk Prot Eger tir Nl aeA oC The AZo PNET RF \_ 4 Y ROR

28 JS lzer9, Zhe. shang he eZ; Cotte a oe ver who pre Roetirebe,

g

L ;
, 92 J >» / mi,
L eum, tr the tnd Net ran bngevcin, di tth l Pryk Laan GH firey Custprte, Arvid

 

-f f , fi / { j E
. Japon 4 ¢ Ae 46 ists AL pin L LS 07 ACs o> NM fet dd fier Ae
f B e 4g A , A 1 : >
Xo A RAS ¢ [Ph i} La nth Saxucat hd VLU AEA 3 Ke planted LiAd tito Ny & DALnA
yi, p pip ot pat ‘
Fhe Linn 0 Of (Néhd Sb Prd Cupid [Mat yr Dyig Waa s AA .P A Cheas Of iitsid
i 2 7 i f 2 a "wage 4 € 2 y é
wre dinnns ta bo detnas Ay bardllis HANS gendes ‘temates ay g

 

shudee desis wo feat tortion decd ahis, ans this Lats ca bal E Haste vo te Six office

   
 

o

  

 
  

I-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

Appendix F
Case 4:20-cv-00651 Document 1- te Filed on 02/19/20 in. TXSD Page 200f 30 ~-

D2 ON fteia. bets git plied,

aso. S

wolfe et ethan fa sti std Lt oe

head basa. Abavt.Jdipbat palin acnaalic

 

~~) 4 d
this. 4, ota. fe. A tas Fh,
va

LATLGLIELL eZ rac} td

L sbeasaie A Le

 

L

Action setion Requested te resolve aes Cc complains,

affender Signature: X eae Darrobl Hoes FAL 3 bo A

  
   

[Sl a ht 9

|) Ag: ate A 1020 pape 77

 
 

raping (AC ing Apersred

j 4
LAA. i cbeaed, peep des ed cn

o

Od. dtr thin Dh fe

 

Date: og fo3 / gel

 

srievance Respoase:

Your grievance has been received and investigated. A thorough investigation was conducted by
Major Sullivan. Officer Woodard was interviewed and provided statement in regards to your allegations.
Officer Woodard denies touching or rubbing your breast or nipples and states she was conducting a pat
search of said offender according to policy. There is no evidence to support your allegations of staff
misconduct or staff conducted themselves in an unprofessional manner. No further action is warranted

at this time.

signature Authority: J sw

: . . j
Date: Pol ys
f you are dissatisfied with the Step i response, vou may submit a Step 2 (1-123) to the Unit Grievance Investigator within 15 days from the date of the 5é&p 1 response.

‘iate the reason for apgeal on the ‘Step 2 Form.

teturned because: *Resuomit this form when the corrections are made.

““} 1. Grievable time period has expired.

~{2. Subrnission in excess of | every 7 days. *
“}3. Originals not submitted

~] 4. Inappropriate/Excessive attachments. *

715. No documented attempt at informal resolution. *

“16. No requested relief is stated.

4 7. Malicious use of vulgar, indecent, or physically threatening language. *

“18. The issue presented is nut grievable.
“| 9. Redundant, Refer to grievance #
“] 10. Ilegible/Incomprehensible. *
“] 11. Inappropriate. *

JGI Printed Name/Signature:

 

 

\pplication of the screening criteria for this grievance is net expected to adversely

\ffect the offender’s health.

Aedical Signature Authority:

 

-127 Back (Revised 11-2010)

 

OFFICE USE ONLY

Initial Submission UGI Initials:

Grievance #:

 

Screening Criteria Used:
Date Recd from Offender:

Date Returned to Offender:

2° Submission UGI Initials:

Grievance #:

 

Screening Criteria Used:

Date Recd from Offender:

Date Returned to Offender:
3Submission UGI Initials:

Grievance #:

 

Screening Criteria Used:

Date Reed from Offender:

Date Returned to Offender:

 

 

Appendix F
Case 4:20-cv-00651 Document 1-1 Filed on 02/19/20 in TXSD Page 21 of 30

 

 

 

 

 

 

 

| OFFICE USE ONLY .,
Texas Department of Criminal Justice | Grievance ¢ LOLO0OOLOSA.
STEP 9 : UGI Recd Date: OCT qi ig
OFFENDER HO Recd Date: OCT 09 2019
GRIEVANCE FORM \\- \
ate Due:
Offender Name: Hee hops Ds Hey TDCI # 2G: SO FZ Grievance Code: Ol2. 2~
Unit: Lk ae Housing Assignment: A-[-39 - Investigator ID#:
Unit where incident occurred: Lark Extension Date:
NOV 84 2019

 

 

You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step 1 that has been returned unprocessed.

 

   

Give reason for pr (Be Specific). lam dissatisfied \ with the response at ‘Step I because... , o—
, —f , ,
J Mes bd » AY - ff Agstte _ to Bs CNE4D\ 4 rn. ats Le) £3 he Leta, Att, Lic

f ge ~ g- +
Ad) tific Lilies. 21 She LY Bagh abbiodzen fA He ull am! Me id pt pop Abed MLZ,
z t AD3lte., th ideal
denaks PD ADK Pant] Opti. ’ Pie eee" Ld Liwthin LO Q 2 LMJ
< g ——Z7 ff o é 4 Z

TM Aridi 4Ae 2 dyer lh) pl Lous A105 ie a thé Ke Uf, YON) Badd dy, LAS
Mepis a! deni A LH A the dd it, LA Sl Li Ld, WL, o Siindto, f Bo pee. heeds
' f ho Méperls Dened (o 7 otro d, Jen Ht, torwate, A. bone Bd eatin ThA
lo Khor, chews Vass. kept herd ted hohe VD
alee Heosdaiy Uieleg he rad clyer bn Ab 12422

 

 

 

 
 
 
    
  

; Za ,
ew) \ th LD

LA Man, Seiad pk U é PY 0 f p A
Dba. Ota gd tye TE aad lh ef iuciblua bet
Ley tirlbl PeuLes M, fae bustin £00)

   

 

 

 

 

 

/
/

J-128 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

 

Appendix G
       
 
  
  
 
  
  
  
     
   

Case 4:20-cv-00651- Document 1-1 Filed on 02/19/20 in TXSD Page 22 of 30

——_
Offender Signature: (tkakod Covull Hea, PAL? Fea Date: VO (2017

Grievance Response:

 

 

 

 

 

 

 

This issue has been reviewed by The Office of the Inspector General and that office has
determined that there is insufficient evidence to warrant opening a case. ao further action will

 

 

 

 

 

Otfonter HOH aes
om = O82 Tt de acre Ot bs e c Lane ? or:
Grievanes Response:
3

 

Date: te,

 

Signature Authority: Co. Rh A ARTI ey

‘Returned because: *Resubmit this form when corrections aremades = ORRICK USE ONLY
£ tee is | Initial’Submission .._. _.
Date UGT Reed rn

bd 2. Ilegible/Incomprehensible.* Date CGO Recd:

 

 

 
  

 

 

 

 

 

x 3. Originals not submitted. * (check one)___ Screened _ Improperly Submitted

. : Comments:
X 4.. Inappropriate/Excessive attachments.*... Daté Retiimed to Offender -~
X 5..Malicious-use of vulgar, indecent,-or physically threatening language. | 2“Submission.. . . . . CGOnitials:....
) .6.-Inappropriate.* .- - pee ee Se Date UGI Reed: _ SE aSESER EERE RCEGEEcaaCeeanemecaneeeee
bins teat Date CGO Recd:_

ree

 

ASO MORETTI Se AG LEN Oa EE SRF AW TI Th AO A TEE Te RE Cae Pace

 

 

*Regubmt triste wher cor

     

 

 

“Bal Subniission "7 CGO Initials:

 

 

 

Date UGUReed?:
DateeGO: Recd: § Ove lentmp norte Fribo ete

‘'«-(check:one)___ Screened -———Impronedly Submitted
Comitrentsix) ws Clie :

 

DateRerortéd x0 Offender: OED faWasic:

 

 

 

Lrdes UNE ACU

ee. Appendix. Gi.
/,

  

 

_> jwctient
Casee9 ¢ Oot wer CH Kiled,o a 19/20 in |TXSD OFFICE ESROONLY

xas Depart minal ce
Grievance #: ad 20 00) Ad X ~
OFFENDER SEP 16 2018

: Date Received:
STEP 1 GRIEVANCE FORM Date Due: [0- 3] - IF

\ gg Sreane Code: VA Y

LARReLL F AS TDCJ # ao Investigator ID #: + + l(@00

Offender Name: NY

Unit: . © viousing Assignment: Extension Date: l ) (5 14. .

| | HUY Tig Set

Unit where incident occurred: 24 ee Hapa — Date Retd to Offender: _ MH) 9 21
Cae E UAE TS

 

 
 
  

 

 

 

cae

 

 

You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when

appealing the results of a disciplinary hearing. /

Who did you talk to (name, title)? G. Gordm When? OF / LO] RO 14
/

What was their response? 41 2

What action was taken? _A, dng.

 
 

State your grievance in the space provided. Please state who, what, when, where and the disciplinary case number if appropriate

 

'
7 Y f 2 5
beg PITAL PGA SL etrk piled Lain A Ate toy lf OF Ligh Albin tata. * stir Ati pyc A Acs v4
f) : ro 0 ? ¢ 4 a A y i? t - Z ‘ we
Metter loptton ek fll Ld. Av atdéay €9 JAALGA betTh Wen Coytlrd spn LO VOL RAMEA et dAs pr
pe 5 , peg? ig f / Me ‘ ed
fl) Heh Clipsdnhed Cenacle oditch Me dedt at LFA ITA SULLA SB MAGLI Pot LF RCEBAB CHL
fp jf fo»
, J 7 e y p y
GUGLALAA : «J Ve Latter fA fig Lif £2 dy Ett. bd't fact Spach Bet OY Bet ag b vp
A pebullid Lobe VP Lefre Dé a Af Laced ct Baath f
‘hu £3 CLANS BAG LT LA MLE ILE SY AMA AL LH A F(A CPTLLAL 2 EA oe z <1
. g f j} y
f | AL Afi o y i
[LE 14 C7 GLa“ Le Uo dA LI, bot (ALT M7 RAO ot oe CHV PILIVYLAALAL tt ECA c9) UMA fae

   

0. Ai
MANGAL LY

 

 

 

hutdleced conbin. Lom til Pb by) te 16 etd, LE peatintbhs, ps ok Citeud £7
pled. Bik. 4 (2 bt ae, aL ALE otfta db Za Lon La coders nk K
Yrs HAN ice , A {Pi Lovk kn) KAZAN Sea [GA MAPA \% in tot Ce FTL Z tw. Lat fc ptt he, Aen, ”
Lahn li lk i? 2. / OT [Nid p aA BAL Le Ltn L Z Lite 0 SHALL. y eohad bra LhA
: hey é My bKe. ANE fa fs Cry MAd, (ep 2) Aid sean Ze A Len rd PAbytechic ls
Faudrd Crug [¥anop Lo Lec iy AVLIo Bay ite Lite Det, wert Lee ~~
Hy KDA BACTLDAA Gage bo A er bs o£ pore CaFIVE PLO C299) le DI THe fox
z : ~ ;
Mey ‘ice ¢ “te Y CAEL me LE afta Mactenilia tin Ld. tl AT 22 2 L Lt Like,
hat LOL) didetbintirg bn tos capi tuck Ah i
Lf AA CL Ans T 2 Dy Aid a LA SELF th PR eA L-F A OO 2 ALE
Lena req ne ef Apod JAB br aw Zn ATLA G « Lonel } vent! $ALE

 
 

tp A, phi | lof? g£
GrA Lhe Hidden enn

Us: bsnat- Anid
J-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

Appendix F
 

 

 

 

 

 

 

 

 

 

  

tiender Signa jure XR het

rievance Response: oes eee

SNA ae cee eH ETE co tet MRR RUSE Meet a SMe fete cenete ea athe SRI Le bse oth ea et uN EEE fie to

 

“The review Of Your electronic medical Fecord indicates there was an assessment/evaluation of Gender

dysphoria on’9/11/2019; Gender” Pysprroria Progress note Théeré'is a follow tip Pappaintment scheduled ~
wo en oe oe WIth -the-Provider-in-12-months--- velar scenic aie te ec aeacentih et ce ewer chet

 

   
  

tate the reason for appeal on the Step 2 Form.

teturned because: _*Resubmit this form when the corrections are "made.

sate STN wee ar sere

7 1. Grievable time period has ‘expired.

F: 2. ‘Submission i in excess sof 1 every 7 days. e

 

Fy wn Inappropriate. *
UGI Printed ‘Name/Signature: a

 

 

Initial. Submission. .

" Date Reed from Offende

 

. Grievance #:;

 

 

 

 
 

Grievance #:

 

Screening Criteria Used: = woe

. . .Date Reed from Offender:
. Daté: ‘Returned to ‘Offender: -
- 2<Submission’ * °°”

_- Grievance #:

      
 

  

 

Screeni 2 Criteria Used

3" Submission % - *

   

Screening Criteria Used: _
Date: ‘Recd' from ‘Offender:
Date Returried to Offender: ee ee

 

 

 

 

‘Appendix F

  
Case 4:20-cv-00651 Document 1-1 Filed on 02/19/20 in TXSD_ Page 25 of 30

axe

 

OFFICE USE ONLY

~

Texas Department of Criminal Justice | Grievance #:.

LOWOLTUES
S TE P 2 OFFENDER UGI Recd Date: , NOV 26 AN

 

 

   

 

HQ Recd Date: __ _—
GRIEVANCEFORM |, -17)
Offender Name: i JCA hoat Daddoll | Xi At | TDCJ # A636 $2 Grievance Code: ! ~
Unit: PACK Housing Assignment: A-/l~8& Investigator ID#: 10352
Unit where incident occurred: PA ce Extension Date:

 

 

 

.

 

 

You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step I that has been returned unprocessed.

1 am dissatisfied with the response at Step I becaysé...

   

Give reason fo for appeal (Be Specific)

 

 

 

 

 

 

4 op - .
OVE AWAY -- ehh mo aeppt~ GO 44. AL2 MAG paul ‘LEA LY) Heb TI Ak
4 SL ui’ ” ] ‘ .f ~ y Lb «
pron AMRerheANhy (POAAEck he dette Mitice ~ Zee ALOEMIMTLE —¥)

cf: ff} J ‘ "
ad , HLA EMA, pfrtyA _L Le pAser Att, B44. 7 2 area 5

4)

bowen, ant Mh bre a dem tusttededl iad Zale Chryhilo..» dbs alan (dns

 

JU
LIKI) ne. (7% LAMA AZ Ain loc 7 Agusta ¢ e AAA, Lh. LA gla AK’ OW SAK

}

$ ‘
J G
tA. Lett ALY Uh ApH 4) phar in LF: Ki TILE ML A at she che ie7 SO)

the
LAs zt A *
C.

 

 

 

 

 

J-128 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)
Appendix G
Case 4:20-cv-00651 Document 1-1 Filed on 02/19/20 in TXSD Page 26 of 30

 

 

 

 

 

Offender Signature: z Meshal Dail Bey Ala} CPX

Date:_// [22 [AT

 

Grievance Response:

A review of the Step 2 medical grievance has been completed regarding your complaints of being denied gender reassignment surgery. You

stated you were not advised the surgery would not be completed when you started the transformation from male to female. You asked to have

the gender reassignment surgery and implants to be completed.

Review of the electronic health record (EHR) indicated you were seen by the Gender Dysphoria Clinic at Hospital Galveston (HG) 9/11/2019. No
indication for surgery was made at that time. You were advised to continue the medications as prescribed and return to the clinic as scheduled.

You currently have a follow-up appointment via Digital Medical Services (DMS) pending and will be notified when this appointment comes

available.

AN medications, treatments, and referrals are based c on n the clinical findings of the provider at the time of their assessment. While you maintain.
che right torefuse-any services offered; you do not have the liberty to dictate what medications; treatments, or appointments will-be-~ -——-~- ~~
orescribed. The review of the documentation indicates that you did not attempt informal_resolution of your medical concerns with the medical _

supervisory staff. Your facility has an Informal Complaints Process in place. If you have future medical, dental, or psychiatric- related complaints,

 

 

 

sou must first attempt résolution through this process. You are encouraged to work with thé medical providers and staff to ensure the best ~~

sutcome for. your health care.needs_.No further investigation is warranted.atthistime..._ ......

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fer SRNSIuTC: _.______..... SEB] MEDICAL GRIEVANCE PROGRAM-——_*! ---——--— nnponaecnnnnng
ovanty Response: OFFICE OF PROFESSIONAL STANDARDS
Signature Authority: TDCJ HEALTH SERVICES DIVISION Date: & LLY. LMG Le Gf
Returned because: *Resubmit this form when corrections are made. OFFICE u SE ONLY
‘ Initial Submission CGO Jnitials:
X! 1. Grievable time period has expired. Date UGI Recd:
X] 2. Wegible/Incomprehensible.* Date CGO Reed:
x 3. Originals not submitted. * . (check one)___ Screened ——Amproperly Submitted
. . oN Comments:
Ke, Inappropriate/Excessive attachments.* Date Returned to Offender:
X 5:-Malicious-use of vulgar; indecent, or-physically threatening language. -|~2™ Submission -- -- --- ~CGO Initials: _--_-
WM 6. Imappropriate*------ = 6 = ee ee ee Date UGI Reed:
: Date CGO Recd:
~ oe eee —— : “(check one)__"Screened "Improperly Submitted
_ ~_e — - meee ~ - a _ - o Comments::::: cee a ee ee cee ee ee

 

 

fare ABDME

 

 

 

POI Baran

 

SPAN 2 eS PET

Yreerned beeagse: *esulyccet DWien covreciiont afe maciec.

Pata god

ofl a&jyce
fos SgeRTA?

3-128 Back-(Revised. 1

= eT Haan. auetsecancd dacs cnotaten et
vabiu time sorties?! bas Bigibed,.

2 — -
PHONO). shite, &

    

   

4 Hae cot pepenytace fend ee ow tampa on Stesar dt ewan ra oS
. inaporouriaich xcevive afectae,

 

LEE AS

 

Date Returned to Offender: .

 

| 3"Submisson = == CGO Initials: _ .
wh Date UGLRecdpar icon teense wtvinens wwe
Date CGO Reed:

 

 

 

 

 

  

Appendix G_

   

 

 
  
 
  

 

e 4:20-cv-00651 Documenti-1 Filed on 02/19/20 infxKSB—P 7 OL30
Texas Department of Criminal Justice OFFICE USE ONLY

er OFFENDER eee
y STEP 1 crievance ror 1 i
Date Due:

 

 

Grievance Code:

Offender Name: _/ ep hon t Du f el} Ha / TDCJ # Za 636 7FL . Investigator ID #: 7 ot)
Unit: nck _ Housing Assignment: A </ ~ bY . Extension Date:
/ i

Unit where incident occurred: Date Retd to Offender: A(T if 719

 

 

 

 

You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when

appealing the results of a disciplinary hes [
Who did you talk to (name, title)? Satoh is When? oF /, £ 7 2) Ly

 
  
  
 

What was their response? Ea

What action was ‘taken? A Ot

State your g rievance in the space provjded. Please state who, wha t, when, where and the disci plinary case number if appropriate
¢

g a, Z oa
Jt hap 7 TH. ptr LAL Lisp tin. tn G 2 a T7' CE, Dipl pion ec EDV HILT

 

 

 

Mert Lee MMos Uf le AAT
pL! ei tk, ooh, fA 242-
bpoathecrda tot | Vib Viedirmn br hin, KeAan on. 4. | 26 fQGL 7: “
aon yt. es. -/, 474A #
Dina HIV 12é2- LF MELA AS AA CUT EL Lil Ly Lift. Lty Sat; ZAMS c LEA eng SIS, VY]

        

p p y J.

Liacrtedlnn le Zk ayediation Mitled Ths Chou ML, vrypclan,
in / TES fecting tt busted’

(TF). GILLA £ fy TK (4. ides Atle 45; ALE her AAA. MAA CAA eo St,

B-72 Ct) LAT V-Ty~44 G77) ~-Lherg (Lyi NM (2E/ 34) (Ay LK ba cond Git Mi per

A] Ady “A LEK Worn, a Ir

rt
G a Lf
i acetate Led thy Vi MAd £

$n Lp a Le & Midis Ahr fe Lind, pVbd Le, Vin LC LK
Mee. / op gh 0 y i 2, Ge )), ph fs
9414-240) tN AL -7 : ble, PX, he Sot wthin! flick VA
A Ablnrncl tht dre deo wv Lcatn od de. patie, A
Monee eat teh at 15
td SV wilt SA RelA fa QO ALMA AALS

 
  

 

 

 

Wi p f yf : D> (> fj pf 7 :
AIA PtP LAALALS Ly LA C1) KALA op z ef, A/T) bp Bo) Da
ff f 4 Ys Ps a va .

ey bie Ahi crits CP): 6S 2 1 bres duped: Lo BL bus

CwMiti~q (9.4 er hen, Abd mae lene CY hee e+ Ld Deka, A
Prather JA dai LALA. B. Miynsrordr 2a .bepedn slivrtead C1 thom
YHA 2 admben 74 SL hn Bite lodin gitiee Thi’ if.
SCI) Chen & Lot Cy fined AD Bs hts ka Abn porn Cs tAD
Rike, fr on Witt se MelnA sh, [asada rh Stites,

ly DiasernkulerrnAZ » ’

1-127 Front (Revised 11-2010) | YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

Appendix F
~~ Case 4:20-cv-00651_ Document 1-1 Filed on 02/19/20 in TXSD Page 28 of 30.

ky Op 2 P--f

pike, Le Diss Ah 1 | Len Lot ff Seeks, fey,

tign. Requested to,resolye youryrCompjaint...-7—_.....
ff aAL pet VE hI? Ace kal a

     
 
 

 

 

 

 

 

sae Sian “ : iDunnel ile; aE Pay bate a fei lao Fe
Frievance Response: LS a — ae — SS ——

tne eet ts tae eH ote

“There is no medical indication to support transportation byt unit van. No further action ‘warranted, if your
“condition worsens submit arequest tobe"seemi 0 rm rr re rer emma nanens nara sername semmnamenrcnncci rn

 

 

fy you are dissatisfied with ‘the “Step 11 response, you ‘may ‘submit a Step z ras) to the Unit Grievance Investigator within 15 days from the date of the Step 1 response. ,
itate the reason for appeal onthe Step 2 Form.

Xeturned because: *Resubmit this form when the corrections are made.

 

2. Submission in in excess ss of 1 every 7 days, * oo OFFICE USE ONLY

rowate timed aeons] an Tnitial Submission. --»<- UGLInitialsss:.. ;

 

aba oer Be catre Sag, BSE. on Vian ay, boty rt BZ Bite

  
 

13. 3. , Originals ‘not t submitted. *
227... wn |.. Grievance #:

 

4. ‘Inap r0 viate/Excessive att attachments. * :
“14, Inappropr foe tn ee se ae os sw on oss Soroening Criteria Used: <= =m

-] 5. ‘No documented | attempt’ at informal’ resolution: Re teres genes Fe nee a pos ene
: deeeuee tance ene 4... Date.-Recd-from. Offender: ee ee ee

   

 

0 requested relief is stated, *-

      
 

 

 

 

 

 

» Grievance #::

Metegus frthatye ake Fi

is grievance is not expected to adversely .

   

 

_ Seteening Criteria Used:

 

re so ~ Date-Recd ‘front Offender: _ = wt
. - Date Returned:to Offerider:._..

 

 

 

 

 
Case 4:20-cv-00651 Document 1-1 Filed on'02/19/20 in TXSD Page 29 of 30

 

 

OFFICE USE ONLY
Texas Department of Criminal Justice | Grievance: LOn x aca
ah 8 UGT Recd Date: a -
STEP 2:05 OFFENDER | sorespen

   

GRIE VANCE FORM Date Due:

Offender Name: Ape haat Lr nef | } ta J TDCJ # ZA 636 +1 Grievance Code: : “Ss

~ 10352
Unit: Kes Housing Assignment: A-/l- SF Investigator ID#:
Unit where incident occurred: PACK line Extension Date:

 

 

 

 

 

You must attach the completed Step 1 Grievance that has-been signed by the Warden for your Step 2 appeal to be
accepted. You may not appeal to Step 2 with a Step I that has been returned unprocessed.

 

Give reason for appeal (Be Specific). la dissatis ed mi the response at Step I because. LF Ci A020 o L boe 1)

Anrted Gods eute( y te digaart )

 

  
 

 

 

4 j f e J {) 4 ( 1 / y J 7
h9 Wi) BNA pH? Wy) Wd ¢ v WL A FE CAL AAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ZL
1-128 Front (Revised 11-2010) YOUR SIGNATURE IS ‘REQUIRED ON BACK OF THIS FORM (OVER)
Appendix G
Case 4:20-cv-00651 Document1-1 Filed on 02/19/20 in TXSD Page 30 of 30

 

—™— .
Offender Signature: x ‘etek Camo Hh HACIA Date:_/ of z/ ( 20 { 7

 

Grievance Response:

\ review of the Step 2 medical grievance and documentation has been completed regarding your medical complaint you are gender dysphoria
ind should only be transported by van, not the bus for medical care due to having to wait overnight.

\n appellate review of the Step 2 medical grievance and clinical record indicates the response at Step 1 is appropriate. Upon further review of
‘our electronic health records (EHR), there is no indication you are required to travel by van. Furthermore, there is no documentation on your
sroblem list or chronic care list indicating special transportation is needed. For more information on transportation of offenders, please review
2orrectional Managed Health Care (CMHC) policy E-42.3. Your unit of assignment is in accordant with your diagnosis of gender dysphoria. All
rourmedicalneedscanbemetatthistime. eee ee ce tee
‘urther documentatior indicates you did not attempt an informal resolution of your médical concern with the supervisory staff member. Please’
‘efer to Correctional Managed Health Care (CMHC) policy A-12.1, attachment.A, regarding getting medical attention.. No.further actionis .__. .
varranted at t this th time through the ‘grievance process.

"STEP Ii MEDICAL GRIEVANCE PROGRAM,
avin LL CIDFEICE OF PROFESSIONAL STANDARDS ......

 

 

 

 

 

 

 

 

 

 

 

 

3 TDCJ HEALTH SERVICES DIVISION SY /; Wy
Signature Authority: Date: : 7 AL}
Returned because: *Resubmit this form when corrections are made. OFFICE USE. ONLY
Initial Submission CGO Initials:
X 1. Grievable time period has expired. . . Date UGI Recd:
X 2. Mlegible/Incomprehensible.* Date CGO Reed:
XN 3. Originals not submitted. * (check one)___Screened _ Improperly Submitted
Comments:
X 4. Inappropriate/Excessive attachments.* Date Retumed to Offender:
XX -5. Malicious use-of vulgar; indecent; or physically threatening language. |-2"Submission ~~ --  ~ CGO Initials:
Dl.6. Inappropriate. <<< -2 0 2-0 20 nee ee ce vee ee | Date UGTReede
Date CGO Reed:
wee i (check one)__ Screened _ ____Improperly Submitted a
ee ene ee et eee eee ne eC ommentse: cn coe ee cence Loe
CGO Staff. Signature: -- ~~ --- ~~~ -w-  | Date Retued to Offender: . _
Ve tndee sume a: | coe eee, | Submission |, CGO Initials: __
vetyrid am spades fe, Date UGI Reed: 7" we gt eae eH dee ty crate a+

 

  
 
   

Date CGO Reed:
2 : _——Improperly.§ Submitted...

 

| Date Retumed to,Offender: es ..

 

 

 

Pred Ror tie

 
  

Cece Rod | 6AppendixG

  
